The request for reconsideration has been considered but does NOT place the application in condition for allowance. Upon entry of the amendment submitted 10/11/2021, the claims remain rejected for the reasons outlined in the previous Office Action. The amendment to claim 110 excluding coconut oil does not affect the claim rejection, which is maintained as written in the previous Office Action.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 110, 112-116, 118-127, and 129-131 over Rosenplenter, Rajesh et al., Moore and O’Brien et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the term “reasonably hard” in Rosenplenter cannot be interpreted so broadly as to encompass a liquid (Applicant’s Remarks, p. 10, ¶4). Applicant noted that claim 110 as presently amended is specifically limited to oils that have a melting point substantially lower than the range disclosed in Rosenplenter (Applicant’s Remarks, p. 11, ¶¶1-2). Applicant asserted that the first phrase of the noted paragraph of Rosenplenter (C2, L24-L26) must be read as limiting the fats to being only those that may be described as being “reasonably hard” (Applicant’s Remarks, p. 11, ¶4 – p. 12, ¶2). Applicant determined that Rosenplenter implies that the use of non-reasonably hard fats would produce a less desirable spread and concluded that the reference in fact teaches away from such fats (Applicant’s Remarks, p. 12, ¶2). Applicant asserted generally that the claim rejections do not consider Rosenplenter as a whole (Applicant’s Remarks, p. 12, ¶3). Applicant then asserted that C2, L24-L27 of Rosenplenter supports the determination that, as related to fats, typical ingredients generally used in confectionaries are only “reasonably hard” fats (Applicant’s Remarks, p. 12, ¶4 – p. 13, ¶1).
Examiner agrees that a liquid could not be determined to be hard. However, Examiner maintains that the disclosure of Rosenplenter as related to the vegetable fat component is so broad that the incorporation of vegetable oils would be obvious. Examiner maintains the position at paragraphs 39-40 of the previous Office Action filed 08/09/2021.
To further elaborate, the disclosure of Rosenplenter as related to the vegetable fat is simply broad on its face. In the example, the reference merely indicates the inclusion of “vegetable fat” (C3, L15). The reference first describes the vegetable fat component in the broadest terms: “[t]he vegetable fat component of the composition should have the characteristics of such fats which are generally used in confectionary and other foods” (C2, L24-L26). A patent practitioner would recognize that such a description is clearly intended to be broad in order to encompass a wide scope of suitable ingredients. Granted, the description continues by providing more specific characteristics that would be exemplary for a vegetable fat. But Examiner maintains that the description cannot be read as excluding vegetable oils that are routinely used in confectionary and other foods. Considered from a different perspective, the inventor of Rosenplenter—having provided such a broad description of suitable vegetable fats—could not be thought to reasonably conclude that the inclusion of one of the presently-claimed vegetable oils (which fall under the umbrella of the initial description of simply being vegetable fats that are generally used in confectionary and other foods) would be non-obvious or taught against by the disclosure of Rosenplenter. The reference at the very least cannot be said to implicitly teach away from vegetable oils that do not meet the disclosed exemplary characteristics.
Such a conclusion is further supported by the fact that the vegetable fat component of Rosenplenter is not limited to being a single vegetable fat/oil. Mixing oils to manipulate 
Examiner further maintains that the whole disclosure of Rosenplenter is properly considered in the present claim rejections. The reference provides no additional information regarding suitable vegetable fats, and Applicant has not specifically noted any aspect of Rosenplenter that was not considered. All of C2, L24-L30 has been considered, with Examiner maintaining that the teaching in the paragraph is broader than Applicant’s asserted interpretation.
Applicant next argued that the oils disclosed in Moore are not reasonably hard as required by Rosenplenter (Applicant’s Remarks, p. 13, ¶3). Applicant argued that modification of Rosenplenter according to Moore would allegedly require the “specific selection of only liquid oils of Moore”, which would allegedly render the composition of Rosenplenter unsatisfactory for its intended purpose (Applicant’s Remarks, p. 13, ¶4). Applicant argued that Moore discloses palm oil with the other oils cited by Examiner (Applicant’s Remarks, p. 13, ¶5) and that Moore requires the oils to be mixed with hardstock (Applicant’s Remarks, p. 14, ¶¶1-2).
Examiner’s previous remarks herein regarding the breadth of the disclosure of Rosenplenter at C2, L24-L30 apply here as well, such that the reference is not read as teaching 
Applicant then argued that the present claim rejections improperly rely on combining multiple, distinct teachings from the references, since “the Examiner uses impermissible hindsight reconstruction to provide motivation for the selection of vegetable oil from Moore for the composition presented in Rosenplenter” (Applicant’s Remarks, p. 14, ¶3 – p. 15, ¶1). 
To the contrary, the present rejections rely primarily on the inventive composition of Rosenplenter and do not rely on the combination of multiple, distinct teachings from the references (e.g., combining teachings related to distinct and different examples). Examiner maintains that the absence of any teaching of specific vegetable fats in Rosenplenter would prompt a practitioner to consult Moore for suitable components. Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin
Applicant then asserted that the claimed invention must be considered as a whole and that Rosenplenter and Moore allegedly teach away from the presently-claimed composition (Applicant’s Remarks, p. 15, ¶2 – p. 16, ¶2).
Examiner maintains that the present claim rejections properly rely on the cited art references and that they are adequate for all that is presently relied on. As related to the oil component, the present claims merely require a food spread comprising conventional vegetable oils that are used in such spreads. Applicant’s arguments attribute greater complexity to the claimed composition than is actually apparent. Examiner maintains that the simple incorporation of the claimed vegetable oils in the claimed amounts would be obvious in light of the cited prior art.
Applicant next argued that Examiner’s position that achieving the claimed spreadability characteristic based on manipulation of the oil component would be within the ordinary skill in the art is conclusory and “fails to appreciate the numerous other factors and considerations that relate to the formulation of an acceptable spread” (Applicant’s Remarks, p. 17, ¶1). Applicant asserted that the claimed spread has at least seven components that are required to be at certain amounts lead to a high degree of unpredictability as to the spread characteristics of the claimed spread. Id.
However, the present claims are so broad that the claimed spreadability attributes cannot be said to be attributed merely to producing a spread that falls within the claimed compositional requirements. Claim 110 only requires 47% of the spread to be particular ingredients, leaving 53% of the spread to be any ingredient. Clearly, such breadth in the remainder of the composition would potentially result in a wide range of possible spreadability characteristics. The claim does not exclude the inclusion of additional hard fats or other ingredients that would 
Applicant then argued that Rosenplenter does not discuss the issue of oil separation, such that there would be no motivation to combine Rajesh et al. with Rosenplenter as related to the incorporation of cocoa butter (Applicant’s Remarks, p. 18, ¶¶1-2). Applicant further argued that Rosenplenter and Rajesh are directed to different nut spreads, which allegedly undermines the motivation to combine the two references (Applicant’s Remarks, p. 19, ¶1).
Examiner maintains that the reliance on Rajesh et al. is proper and adequate for deeming the claimed cocoa butter content obvious for the reasons detailed in the claim rejection at paragraph 10 and at paragraphs 51 and 55 of the previous Office Action.
The rejections of claims 110, 112-116, 118-127, and 129-131 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 117, 128, and 132 over Rosenplenter, Rajesh et al., Moore, O’Brien et al., and Elleman: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant asserted that Elleman does not remedy the alleged deficiencies of the previously-cited prior art (Applicant’s Remarks, p. 19, ¶4 – p. 20, ¶1).
Examiner maintains that no such deficiencies exist and that the prior art is adequate and properly relied on in the present claim rejections.
The rejections of claims 117, 128, and 132 have been maintained herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793